People v DeFreitas (2017 NY Slip Op 08682)





People v DeFreitas


2017 NY Slip Op 08682


Decided on December 13, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 13, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
MARK C. DILLON
JEFFREY A. COHEN, JJ.


1992-04806
 (Ind. No. 77897)

[*1]The People of the State of New York, respondent, 
vMiguel DeFreitas, appellant.


Miguel DeFreitas, Wallkill, NY, appellant pro se.
Madeline Singas, District Attorney, Mineola, NY (Daniel S. Bresnahan and Andrea M. DiGregorio of counsel), for respondent.
N. Scott Banks, Hempstead, NY (Tammy Feman of counsel), former appellate 	counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, an opinion and order of this Court dated August 14, 1995 (People v DeFreitas, 213 AD2d 96), affirming a judgment of the County Court, Nassau County, rendered June 9, 1992.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., RIVERA, DILLON and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court